 Case 6:20-cv-00014-GLS-ATB Document 22 Filed 06/05/20 Page 1 of 14




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
DENISE J. JACKSON et al.,
                                                    6:20-cv-14
                        Plaintiffs,                 (GLS/ATB)

                 v.

CITITRENDS UTICA, NEW YORK,

                    Defendant.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFFS:
Denise J. Jackson
Pro Se
1651 Dudley Avenue
P.O. Box 8846
Utica, NY 13501

Andre K. Jackson, Jr.
Pro Se
1651 Dudley Avenue
Utica, NY 13501

FOR THE DEFENDANT:
Jackson Lewis P.C.                      CHRISTOPHER JOHN
677 Broadway                            STEVENS, ESQ.
4th Floor
Albany, NY 12207

677 Broadway                            KRISTI RICH WINTERS, ESQ.
9th Floor
Albany, NY 12110

Gary L. Sharpe
Senior District Judge
 Case 6:20-cv-00014-GLS-ATB Document 22 Filed 06/05/20 Page 2 of 14




                    MEMORANDUM-DECISION AND ORDER

                                      I. Introduction

      Plaintiffs pro se Denise J. Jackson and Andre K. Jackson, Jr., mother

and son, commenced this action against defendant Cititrends Utica, New

York in New York State Supreme Court in Oneida County. (Compl., Dkt.

No. 2.) Plaintiffs allege that Cititrends violated their Fourth Amendment

rights and “consumer rights,” and treated them with “bias[]” and

“prejudic[e].” (Id. at 1.) Cititrends removed the action to this court on the

basis of federal question and diversity jurisdiction, (Dkt. No. 1), and then

moved to dismiss the complaint in its entirety, (Dkt. No. 12). For the

reasons that follow, Cititrends’ motion to dismiss is granted, and plaintiffs’

complaint is dismissed without prejudice and with leave to amend.

                                     II. Background1

      On August 30, 2019, plaintiffs went to a Cititrends retail store in Utica,

New York on two separate occasions. (Compl. at 2.) During their first trip

to the store, plaintiffs purchased certain merchandise and were “check[ed]

out” by a cashier named “T. Alston” who was “very rude” to them. (Id.)



       1
         The facts are drawn from plaintiffs’ complaint, (Dkt. No. 2), and presented in the light
most favorable to them.

                                                2
 Case 6:20-cv-00014-GLS-ATB Document 22 Filed 06/05/20 Page 3 of 14




Later that day, plaintiffs returned to the store to buy items that they “forgot

to purchase,” and waited in the line of the store manager, “Pedro.” ( Id.)

Plaintiffs note that there was one person in front of them in line, who was

“of a different nationality” than them. (Id.)

       Plaintiffs allege that when they arrived at the counter, Pedro “told

[them] to go to the black cashier” and stated that that cashier “would wait

on ‘you people.’” (Id.) While plaintiffs picked up their merchandise to bring

over to the other cashier, which “creat[ed] a huge scene,” Pedro continued

to assist people of “another nationality.” (Id.) Plaintiffs allege that it was

humiliating to them that, in front of the whole store, Pedro refused to wait

on them “because of [their] skin color.” (Id.)

       When plaintiffs returned home, they were “devastated” by what

happened, and they called the store to complain. (Id. at 2-3.) Pedro

answered their call, but laughed at them and promptly hung up the phone.

(Id. at 3.) Plaintiffs then called back a second time, and spoke to Pedro

again, who was still laughing, but provided them with his name and his

supervisor’s name. (Id.) The foregoing events have caused plaintiffs to be

“tremendously devastated, deeply wounded[,] and emotionally scarred for

life.” (Id.)

                                        3
 Case 6:20-cv-00014-GLS-ATB Document 22 Filed 06/05/20 Page 4 of 14




      It is difficult to discern exactly which claim(s) plaintiffs bring against

Cititrends. Indeed, plaintiffs write in generalities about the Fourth

Amendment, “consumer rights,” and “hate crimes.” (Id. at 1-3.) However,

reading the complaint liberally given plaintiffs’ pro se status, the court

agrees with Cititrends, (see generally Dkt. No. 12, Attach. 1), that plaintiffs

attempt to allege the following claims: (1) a Fourth Amendment claim; (2) a

claim pursuant to 42 U.S.C. § 1981; (3) a claim pursuant to 42 U.S.C.

§ 1983; and (4) a New York State Human Rights Law claim. Additionally,

the court reads the complaint as attempting to bring a claim pursuant to

Title II of the Civil Rights Act, 2 and an intentional infliction of emotional

distress (IIED) claim pursuant to New York State law. 3 Plaintiffs request

$1,600,000,000 in total damages. 4 (Compl. at 3.)

                                III. Standard of Review

      The standard of review under Fed. R. Civ. P. 12(b)(6) is well settled



       2
           See 42 U.S.C. § 2000a.
       3
           Plaintiffs also make general references to "hate crimes" in their complaint and in their
response to Cititrends’ motion to dismiss. (Compl. at 3; Dkt. No. 19 at 1.) Thus, it is worth
noting that “the federal criminal hate crime statute, 18 U.S.C. § 249(a), does not create a
private right of action.” Pierce v. N.Y. State Police (Troop D Lowville), No. 7:05-CV-1477, 2011
WL 1315485, at *7 (N.D.N.Y. Apr. 4, 2011) (citations omitted).
       4
         In response to Cititrends’ motion to dismiss, plaintiffs seem to change their demand
to $10,000,000 in damages. (Dkt. No. 19 at 1.)

                                                4
 Case 6:20-cv-00014-GLS-ATB Document 22 Filed 06/05/20 Page 5 of 14




and will not be repeated here. For a full discussion of the governing

standard, the court refers the parties to its prior decision in Ellis v. Cohen &

Slamowitz, LLP, 701 F. Supp. 2d 215, 218 (N.D.N.Y. 2010).

                               IV. Discussion

      Cititrends moves to dismiss plaintiffs’ complaint in its entirety, arguing

that Cititrends is not a “state actor” and was not acting under “color of state

law”; plaintiffs were not prevented from purchasing any items at the store;

and the court should decline to exercise supplemental jurisdiction over any

state law claims. (Dkt. No. 12, Attach. 1 at 4-7.) In response, plaintiffs do

not substantively respond to any of Cititrends’ arguments, or explain why

their claims should be maintained under the controlling case law that was

presented to them. (See generally Dkt. No. 19.) Instead, plaintiffs merely

argue that they will be able to adequately allege their claims after

discovery—specifically, after they are provided a video-recording of the

relevant events. (Id.)

      However, “discovery is not for the purpose of finding a cause of

action.” Perez v. Johnson, No. 07 Civ. 3761, 2008 WL 2876546, at *3

(S.D.N.Y. July 23, 2008). To be sure, in ruling on a motion to dismiss, the

court accepts as true all allegations in the complaint. See Goldstein v.

                                       5
 Case 6:20-cv-00014-GLS-ATB Document 22 Filed 06/05/20 Page 6 of 14




Pataki, 516 F.3d 50, 56 (2d Cir. 2008). Accordingly, discovery is not

needed, and the court will decide Cititrends’ motion to dismiss with the

information it has before it.

A.    Section 1983 Claims

      Plaintiffs’ Fourth Amendment and general civil rights claims pursuant

to 42 U.S.C. § 1983 must be dismissed, because there are no allegations

that Cititrends, a private retail establishment, was a state actor or acting

under color of state law. “In order to state a claim under § 1983, a plaintiff

must allege that [his federal statutory or constitutional rights were violated]

by either a state actor or a private party acting under color of state law.”

Ciambriello v. County of Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (citation

omitted). “Private actors and institutions generally are not proper

defendants to a 42 U.S.C. § 1983 action, because they do not act under

color of state law.” White v. Monarch Pharm., Inc., 346 F. App’x 739, 740

(2d Cir. 2009) (citation omitted); see Young v. Suffolk County, 922 F. Supp.

2d 368, 389 (E.D.N.Y. 2013) (“[B]ecause there is no evidence that . . .

defendants were acting under color of state law when they allegedly

violated plaintiff’s Fourth Amendment rights, summary judgment . . . is

granted in their favor.”).

                                       6
 Case 6:20-cv-00014-GLS-ATB Document 22 Filed 06/05/20 Page 7 of 14




      However, a private institution may be liable under § 1983 if “there is a

sufficiently close nexus between the State and the challenged action of the

[private citizen or entity] so that the action of the latter may be fairly treated

as that of the State itself.” DeMeo v. Tucker, 509 F. App’x 16, 18 (2d Cir.

2013) (citation omitted). Such a nexus exists when

            the state exercises coercive power, is entwined in the
            management or control of the private actor, or
            provides the private actor with significant
            encouragement, either overt or covert, or when the
            private actor operates as a willful participant in joint
            activity with the State or its agents, is controlled by an
            agency of the State, has been delegated a public
            function by the state, or is entwined with
            governmental policies.

Flagg v. Yonkers Sav. & Loan Ass’n, 396 F.3d 178, 187 (2d Cir. 2005)

(citation omitted).

      Viewing plaintiffs’ complaint in the light most favorable to them,

Cititrends, a private retail establishment, is not a state actor and was not

acting under the color of state law. Accordingly, any claim brought by

plaintiffs against Cititrends pursuant to 42 U.S.C. § 1983, including their

Fourth Amendment claim, must be dismissed. However, as explained

below, (see infra Part IV.E), this dismissal is without prejudice.




                                        7
 Case 6:20-cv-00014-GLS-ATB Document 22 Filed 06/05/20 Page 8 of 14




B.    Section 1981 Claim

      Section 1981(a) provides, in relevant part, that, “[a]ll persons within

the jurisdiction of the United States shall have the same right in every

State . . . to make and enforce contracts, . . . and to the full and equal

benefit of all laws and proceedings for the security of persons and property

as is enjoyed by white citizens.” 42 U.S.C. § 1981(a). To establish a claim

under this statute, “a plaintiff must allege facts in support of the following

elements: (1) the plaintiff is a member of a racial minority; (2) an intent to

discriminate on the basis of race by the defendant; and (3) the

discrimination concerned one or more of the statutorily enumerated

activities.” See Wong v. Mangone, 450 F. App’x 27, 30 (2d Cir. 2011)

(citation omitted).

      The court assumes for purposes of this Memorandum-Decision and

Order that plaintiffs are members of a racial minority, and that their

allegations are sufficient to establish that, within the meaning of the statute,

Pedro intended to discriminate against plaintiffs on the basis of their race.

However, plaintiffs’ claim under 42 U.S.C. § 1981, to the extent they make

such a claim, must be dismissed because they cannot show that the

discrimination “concerned one or more of the statutorily enumerated

                                        8
 Case 6:20-cv-00014-GLS-ATB Document 22 Filed 06/05/20 Page 9 of 14




activities.” See Wong, 450 F. App’x at 30.

      The enumerated activity potentially at issue here is plaintiffs’ right to a

contracted-for experience with Cititrends. See 42 U.S.C. § 1981(b).

However, “[v]irtually all federal courts that have analyzed Section 1981

claims in the retail merchandise context have required the plaintiff to show

that he was actually prevented from making a purchase.” Benzinger v.

NYSARC, Inc. N.Y.C. Chapter, 385 F. Supp. 3d 224, 234 (S.D.N.Y. 2019)

(quoting Rogers v. Elliott, 135 F. Supp. 2d 1312, 1315 (N.D. Ga. 2001));

see Hammond v. Kmart Corp., 733 F.3d 360, 362 (1st Cir. 2013) (“[T]o

satisfy the foundational pleading requirement for a [§ 1981] suit . . . a retail

customer must allege that he was actually denied the ability either to make,

perform, enforce, modify, or terminate a contract, or to enjoy the fruits of a

contractual relationship, by reason of a race-based animus.” (citation

omitted)).

      Accordingly, because plaintiffs were not prevented from purchasing

anything at the store, this claim must be dismissed. See Benzinger, 385 F.

Supp. 3d at 234; Bentley v. United Ref. Co. of Pa., 206 F. Supp. 2d 402,

406 (W.D.N.Y. 2002) (dismissing a Section 1981 claim because the plaintiff

“completed his intended purchases” and “mere delay, even coupled with

                                        9
Case 6:20-cv-00014-GLS-ATB Document 22 Filed 06/05/20 Page 10 of 14




discourteous treatment, poor service, or racial animus, is insufficient to

sustain a § 1981 claim” (citations omitted)). However, as explained below,

(see infra Part IV.E), this dismissal is also without prejudice.

C.    Title II Claim

      Title II of the Civil Rights Act of 1964 prohibits discrimination in

statutorily defined “place[s] of public accommodation.” See 42 U.S.C.

§ 2000a(a). The statute’s definition of “place of public accommodation”

lists a number of entities covered, but none of these could be construed to

include a retail establishment like Cititrends. See id. § 2000a(b). And

“[b]ecause Congress specified the establishments which constitute places

of public accommodation under § 2000a, courts in this circuit apply the

statute to only those covered establishments.” Renxiong Huang v.

Minghui.org, No. 17 Civ. 5582, 2018 WL 3579103, at *3 (S.D.N.Y. July 25,

2018) (citations omitted).

      Indeed, case law makes clear that suit may not be brought under 42

U.S.C. § 2000a for discrimination in a retail store. See Chavez v. Wylie,

No. 18-cv-7965, 2019 WL 6873806, at *3 (S.D.N.Y. Dec. 17, 2019)

(“Courts have found that retail establishments are not public

accommodations under Title II.” (internal quotation marks and citation

                                       10
Case 6:20-cv-00014-GLS-ATB Document 22 Filed 06/05/20 Page 11 of 14




omitted)); Bishop v. Henry Modell & Co., No. 08 Civ. 7541, 2009 WL

3762119, at *13 (S.D.N.Y. Nov. 10, 2009) (“[R]etail stores are not places of

public accommodation within the meaning of [Title II].” (citations omitted)).

      Accordingly, plaintiffs’ Title II claim, to the extent they allege such a

claim, must be dismissed. And, because better pleading cannot cure

plaintiffs’ defect without an entirely new set of facts and allegations ( i.e.,

Cititrends cannot be considered a place of public accommodation) any

amendment would be futile as to this claim. Thus, plaintiffs’ Title II claim is

dismissed with prejudice. See Shortell v. Office of Court Admin., No. 12

Civ. 0534, 2012 WL 3230492, at *1 (E.D.N.Y. Aug. 6, 2012).

D.    State Law Claims

      “It is well settled that where, as here, the federal claims are

eliminated in the early stages of litigation, courts should generally decline

to exercise pendent jurisdiction over remaining state law claims.” Klein &

Co. Futures v. Bd. of Trade of City of N.Y., 464 F.3d 255, 262 (2d Cir.

2006) (citations omitted). “In deciding whether to exercise jurisdiction over

supplemental state-law claims, district courts should balance the values of

judicial economy, convenience, fairness, and comity.” Id. (citation omitted).

Here, because all of plaintiffs’ federal claims are dismissed, the court

                                        11
Case 6:20-cv-00014-GLS-ATB Document 22 Filed 06/05/20 Page 12 of 14




declines to exercise supplemental jurisdiction over their state law claims, to

the extent that they bring any.

      However, in light of the court’s decision to grant plaintiffs’ leave to

amend their complaint, (see infra Part IV.E), the court notes that, under

New York law, an IIED claim has four elements: “(i) extreme and

outrageous conduct; (ii) intent to cause, or disregard of a substantial

probability of causing, severe emotional distress; (iii) a causal connection

between the conduct and the injury; and (iv) severe emotional distress.”

Chanko v. Am. Broad. Cos., Inc., 27 N.Y.3d 46, 56 (2016) (citation

omitted). As to the first element, the “conduct [must have] been so

outrageous in character, and so extreme in degree, as to go beyond all

possible bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community.” Id. (internal quotation marks and

citation omitted).

E.    Leave to Amend

      When addressing a pro se complaint, a district court generally

“should not dismiss without granting leave to amend at least once when a

liberal reading of the complaint gives any indication that a valid claim might

be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (citations

                                       12
Case 6:20-cv-00014-GLS-ATB Document 22 Filed 06/05/20 Page 13 of 14




omitted). Given their pro se status, and because, with the exception of the

Title II claim, amendment may cure plaintiffs’ deficient claims, plaintiffs’

complaint is dismissed without prejudice and with leave to amend.

      If plaintiffs file an amended complaint, they must do so within thirty

days of this Memorandum-Decision and Order, and they should consider

the rules and analysis explained herein when doing so. Further, any

proposed amended complaint must be a wholly integrated and complete

pleading that does not rely upon or incorporate by reference any pleading

or document previously filed with the court. See Shields v. Citytrust

Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994). This means that any

proposed amended complaint cannot merely refer back to plaintiffs’

previous pleadings, nor should it include a Title II claim, which the court

has dismissed.

                                V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that Cititrends’ motion to dismiss (Dkt. No. 12) is

GRANTED; and it is further

      ORDERED that plaintiffs’ complaint (Dkt. No. 2) is DISMISSED

WITHOUT PREJUDICE and WITH LEAVE TO AMEND; and it is further

                                       13
Case 6:20-cv-00014-GLS-ATB Document 22 Filed 06/05/20 Page 14 of 14




      ORDERED that plaintiffs may file an amended complaint within thirty

(30) days of this Memorandum-Decision and Order; and it is further

      ORDERED that if an amended complaint is not filed within thirty (30)

days of this Memorandum-Decision and Order, the action will be dismissed

without further order of the court; and it is further

      ORDERED that Cititrends must respond to plaintiffs’ amended

complaint within the time allotted by the rules; and it is further

      ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

June 5, 2020
Albany, New York




                                        14
